The appellant was convicted in the District Court of Hunt County for unlawfully manufacturing intoxicating liquor, and his punishment assessed at three years in the penitentiary.
We find five bills of exception in the record, in all of which complaint is made to the refusal of the court to permit the appellant to introduce in evidence or show that he had been convicted for the unlawful possession of a still, etc., prior to this trial, contending that said former conviction for the possession of a still would be a bar to the instant case, wherein he was being tried, and was convicted, for manufacturing intoxicating liquors. This contention is untenable. Possessing a still or equipment and manufacturing intoxicating liquor are two separate offenses. Chandler v. State, on rehearing, 89 Tex.Crim. Rep., 232 S.W. 337; Calloway v. State, 99 Tex.Crim. Rep., 270 S.W. 171.
The sentence imposed is for three years, and is here reformed to read not less than one nor more than three years in the penitentiary.
The judgment of the trial court, as reformed, is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.